Exhibit 10.2

 

 

 [ex10-2img001.jpg]

 

 

July 5, 2016

 

Daniel Ryu 

 

[Address]

 

Dear Daniel:

 

I am pleased to offer you a full-time position with Talon International, Inc.,
as our Chief Strategy Officer, based in our Woodland Hills office and reporting
directly to me, Larry Dyne, Chief Executive Officer.

 

Compensation

 

Your base compensation for this position will be $295,000.00 annually paid bi-
weekly in accordance with our payroll policies. In addition to this offer the
Company is offering $10,000 towards your moving allowance.

 

Commencing with fiscal year 2016 and for each fiscal year during the Term
thereafter during which Executive is performing services for the Company and is
employed on December 31 of that fiscal year, Executive shall be eligible to earn
a cash bonus, referred to herein as the Annual Bonus. The Annual Bonus, if any,
shall be payable in cash on or about April 15 of the year immediately following
the fiscal year for which such Annual Bonus is calculated.

 

The Annual Bonus shall be an amount determined by reference to Executive’s
achievement of performance objectives established by the Board for each fiscal
year. The performance objectives for fiscal year 2016 will be set forth once
this offer is accepted.

 

For fiscal year 2016, Executive shall be entitled to an Annual Bonus, if any,
equal to a percentage of the Executive’s Annual Base Salary for such fiscal
year, determined by multiplying the Executive’s Maximum Bonus Opportunity for
such fiscal year by the Executive’s cumulative achievement of the Bonus
Weightings for the Performance Objectives for such fiscal year, which cumulative
achievement will be determined by the Board of Directors (or a committee of the
Board) based on Executive’s achievement of the individual performance objectives
for such fiscal year set forth below. The Board’s determination of Executive’s
achievement of an individual performance objective score will either be
objective based upon measured financial results and application of the
Performance Ranges set forth below or at the discretion of the Board based upon
the Board’s subjective analysis.

 

 
 

--------------------------------------------------------------------------------

 

 

Bonus Opportunity for Fiscal Year 2016:      Up to 50% of Annual Base Salary.

 

You will be entitled to the standard benefits Talon International, Inc. offers
its employees as summarized below and explained further in our employee manual.

 

 

Non-Cash Equity Compensation

Upon your employment, subject to approval by our Board of Directors, you will be
granted an initial stock option for 200,000 shares of Talon common stock at
market value, vesting over a four year period. After the first anniversary of
your employment, 25% of the Options will vest, and the balance of options will
vest thereafter on a pro-rata basis each month.

 

Severance:

4 months’ severance triggered at 90 days (post probation period), add 2 more
months at the conclusion of each year. After year one you would be at 6 months
and then 8 months after year two is complete, etc. – capped at 12 months after
year 4. 

 

Vacation:

As discussed, you have a preplanned vacation for 2 weeks in August, this would
be considered a carve out as we have agreed to that in advance. 

 

 

Benefits

 

You will be eligible for group health, dental, and vision benefits which are
currently offered to all employees. This includes the choice of an HSA group
health insurance program provided to you at no cost and to your family at
minimal cost for 2016 or the option to buy-up to an HMO or PPO level program at
your cost. In addition, you will be eligible for life insurance provided by the
Company, participation in our 401-K program, and vacation and sick time
benefits. Your vacation allowance will be earned in accordance with our standard
policy at the rate of fifteen (15) working days per year.

 

Confidentiality and Non-Competition

 

You will be required to execute confidentiality and non-competition agreements,
an authorization to Talon International, Inc. to perform a personal background
check and any and other documents reasonably required by the company to protect
its proprietary trade secrets from disclosure.

 

You shall not without the prior written consent of the Company during the
continuance of your employment be engaged or interested either directly or
indirectly in any capacity in any trade, business, occupation or activities
which in the opinion of the Company may hinder or otherwise interfere with the
performance of your duties or which may conflict with the interests and business
of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

This letter agreement contains the entire agreement and supersedes all prior
agreements and understandings, oral or written, with respect to your employment
relationship with the company. This letter agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

 

This offer of employment is predicated on no adverse finding as a result of the
pre-employment background check, reference check and drug test.

 

While I know that we will find our professional relationship mutually
beneficial, your employment with Talon is entirely an employment at-will which
may be terminated at any time for any reason by you or the company.

 

Your anticipated start date should be as soon as practical following your
acceptance of this offer, but should be no later than July 18, 2016. I believe
that this letter summarizes the basic terms and conditions of your proposed
employment with the company. If you find these terms acceptable, please
acknowledge your understanding and acceptance of these employment terms by your
execution below.

 

This offer expires July 15, 2016. Daniel, we are looking forward to have you
join our organization!

 

 

 

Best Regards,

 

/s/ Larry Dyne 

 

Larry Dyne,

 

Chief Executive Officer

 

 

 

 

 

ACKNOWLEDGEMENT

 

I agree to the terms and conditions of employment as set forth in this letter:

 

/s/ Daniel Ryu

 

July 17, 2016

 

 

 

Daniel Ryu:

 

Date:

 